Order entered October 23, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00261-CV

                         RICHARD GOLDBERG, ET AL, Appellants

                                                V.

                      EMR (USA HOLDINGS) INC., ET AL, Appellees

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-14064

                                            ORDER
       Pursuant to Texas Rule of Appellate Procedure 49.2, the Court requests that appellants

file a response to appellees’ motion for rehearing and that appellees file a response to appellants’

motion for rehearing. The responses must be filed by November 22, 2019.


                                                       /s/   LANA MYERS
                                                             JUSTICE